UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1348



ANDREA G. BRIGGS,

                                              Plaintiff - Appellant,

          versus


ELEVATOR CONTROL CORPORATION (El Con); GORDON
R. ENGLAND, Secretary of the Navy; JOHN DOE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-1213-CCB)


Submitted:   July 8, 2003                   Decided:   July 24, 2003


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrea G. Briggs, Appellant Pro Se. Warren D. Stephens, Samuel J.
DeBlasis, II, DECARO, DORAN, SICILIANO, GALLAGHER & DEBLASIS,
L.L.P., Lanham, Maryland; Roann Nichols, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrea G. Briggs appeals the district court’s orders granting

Respondents’ motions for summary judgment in her negligence action.

We have carefully reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Briggs v. Elevator Control Corp., No. CA-01-1213-CCB

(D. Md. Feb. 26, 2002 and Mar. 11, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2